COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00480-CR


Kevin Roy Beckstrand a/k/a Kevin           §    From the 432nd District Court
Ray Beckstrand
                                           §    of Tarrant County (1248503D)

v.                                         §    April 2, 2015

                                           §    Opinion by Justice Gardner

The State of Texas                         §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and this case is remanded to the trial court for a new trial.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By _/s/ Anne Gardner_______________
                                         Justice Anne Gardner